Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1-10, 12-14, 26 and 27 are under consideration in this application.  
          Claims 11 and 20-25 remain held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered. 
Election/Restrictions
The restriction requirement is deemed sound and proper and the FINALITY is hereby maintained.
Again, this application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein X is CR1R2 and R1R2 as set forth in claim 1, exclusively, All additional heterocycles pertain to non-elected subject matter.
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 26 and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Yoshihara et al. for the reasons clearly set forth in the previous Office action.
Again, Yoshihara et al. generically embrace the instant compounds.  Note the compounds of formula (I) in section [0014] wherein A may be pyridyl optionally substituted by halogen, L is O, U, V, Ware single bonds and X is an optionally substituted azetidine.
            Applicants appear to argue that one having ordinary skill in the art would not have been motivated to produce the compounds encompassed by the claims.  The motivation is not abstract but is always related to the properties or uses that one having ordinary skill in the art would have expected the resulting compound to exhibit.  In situations involving chemical compounds bearing a close structural similarity, the requisite motivation stems from the expectation that compounds exhibiting closely similar structures will exhibit similar properties.  In the situation here, one would not have to modify the disclosure of Yoshihara et al. but merely employ compounds that are generically embraced by the disclosed formula of Yoshihara et al.  As previously discussed, the requisite motivation for producing the claimed compounds stems from the fact that they are generically disclosed.  Therefore, one having ordinary skill in the art would have found it prima facie obvious to select any on the compounds embraced by the generic formula, including those of the claims, with the expectation that each of them can be used as an 
          The close structural analogy to the prior art provides the motivation to make and use the instant compounds as inhibitors of a VAP-1 receptor; In re Wood, 199 USPQ 137; In re Payne, 203 USPQ 245 (both CCPA).  
Again, Yoshihara et al. recite a compound that differs only in having a fluorine attached to the pyridyl ring, Note example no. 187 therein. However, Yoshihara et al. recite the optional interchangeability of hydrogen and halogen on the pyridyl ring.  Note sections [0037]-[00401] therein.
             Contra to applicants’ allegations in the instant response, compounds having hydrogen rather than applicants’ fluorine attached to the pyridyl ring prima are facie obvious as Yoshihara et al. teach the art recognized equivalence of hydrogen and fluorine.  An experienced synthetic organic chemist, who is in possession of the prior art compounds would be motivated to make applicants' compounds because the skilled artisan is conventionally taught the expectation that such close analogues would have similar properties and upon the routine nature of such position isomeric preparation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection that surrounds the known compounds.  
One of ordinary skill in the art in possession of the reference disclosed compounds (e.g., the compound no 187 disclosed therein) needs to make a single structural change such as replacing the hydrogen with a fluorine arrive at a compound of instant claims.  One of ordinary skill in the art, having possession of the reference teachings, would have been motivated to prepare such structurally analogous compounds of the reference taught compounds with the reasonable expectation of obtaining compounds with similar properties and therefore, the same use.  
MPEP § 2143 provides:
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
The skilled artisan would have reasonable expectation that a structural analog such as a homolog or isomer of the reference disclosed compound would have similar properties as taught for the reference compound and therefore, the same use.  See In re KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Note that in the chemical arts, “structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness.”  Takeda Chem. Indus., Ltd. v. Alphapharma Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)).  The “reason or motivation” need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a "sufficiently close relationship ... to create an expectation," in light of the totality of the prior art, that the new compound will have "similar properties" to the old.  Dillon, 919 F.2d at 692; see also In re Wilder, 563 F.2d 457, 460 (CCPA 1977) (“[O]ne who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have similar properties.”).  Once such prima facie case is established, it falls to the applicant to rebut it, for example with a showing that the claimed compound has unexpected properties.  Dillon, 919 F.2d at 692.
MPEP § 2143 provides that:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: “Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.

It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.

As ruled by the Eisai court, “the requisite motivation can come from any number of sources and need not be explicit in the art.  Rather, it is sufficient to show that the claimed and prior art compounds possess a 'sufficiently close relationship … to create an expectation,' in light of the totality of the prior art, that the new compound will have 'similar properties' to the old.”
	Applicants have failed to provide any evidence that the claimed compounds vis-à-vis the prior art compounds have any unexpected or unobvious properties. One of ordinary skill in the art based on the teachings of Yoshihara et al. would have been motivated to prepare compounds that are structurally analogous to the reference disclosed compound 187 for example, replacing the hydrogen of the reference compounds with applicants’ alternative fluorine, with the reasonable expectation of obtaining compounds having properties consistent with the properties taught for the reference compounds, i.e., useful as VAP-1 inhibitiors.  There is nothing on the record to show that the reference compounds do not possess the activity disclosed for the compounds of the instant invention. Applicants assert that they have filed an exhibit showing the claimed compounds have superior metabolitic stability and better PK profiles then the prior art compound.  However, no exhibit has been submitted.  Further, an exhibit does not take the place of a declaration under 37 CFR 1.132 showing unobvious properties of the claimed compounds vis-à-vis the prior art compound.   Applicants must prove that the claimed compounds possess a property that the prior art compounds do not possess.  If the prior art compound does in fact possess a particular activity or benefit, even though the activity or benefit is not recognized in the prior art, applicant's recognition of the activity or benefit is not in itself sufficient to distinguish the claimed compounds from the prior art. The discovery of additional use not disclosed in the reference does not make otherwise obvious compounds unobvious.  See In re Best, 195 USPQ 430 (CCPA 1977).  For all the above reasons, the rejection under 35 U.S.C. 103 is hereby maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The expression “ protected hydroxy group” is employed in claim 1 with no indication given as to what the hydroxy protecting groups really are.  
          The claims are drawn to any protecting group on a compound of the formula without limitation of a protected hydroxy group and the behavior of these substances in the process.
 The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the preparation of the un-substituted compounds and all substituted compounds.
State of the Prior Art
         Protected hydroxy groups can have very different properties. Protected hydroxy groups tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any protected hydroxy groups. Protected hydroxy groups often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.
          The written description is considered inadequate here in the specification.  Conception of the protecting groups should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all substituents in addition to the instant un-substituted compounds.
The quantity of experimentation needed
               The specification fails to describe any protected hydroxy groups.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown hydroxy protecting groups.  The disclosure is insufficient to allow extrapolation of the limited examples of the elected compounds to enable the scope of the compounds of formula (I) and their protected hydroxy groups. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).        
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant other forms are enabled by the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.          

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            The expression “protected hydroxy group” in claim 1 is indefinite since it includes compounds not contemplated by applicants.
             The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.         
Conclusion   
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 23, 2021